Appeal from an order of the Supreme Court at Special Term, entered September 25, 1974 in Albany County, which directed the entry of judgment against defendant for counsel fees pendente lite in a matrimonial action. In October of 1973 an order was made awarding $350 in counsel fees to defendant’s wife upon her motion therefor before judgment in a divorce action (Domestic Relations Law, § 237, subd [a]). Defendant failed to comply with the terms of that order and now appeals from the subsequent order directing the entry of judgment against him in that amount which was procured by further motion in accordance with section 244 of the Domestic Relations Law. On this appeal defendant, himself an attorney, merely reiterates the same meritless arguments he advanced before Special Term to excuse his nonpayment of the initial award. Whatever the practice may have been prior to adoption of the Domestic Relations Law (see Baker v Baker, 17 AD2d 924; Sussman v Sussman, 13 AD2d 464), we are aware of no current statutory or decisional authority that precludes the payment of counsel fees directly to the wife’s attorney for services rendered in situations such as the one presented herein (see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law, § 237, p 288). In any event, defendant should have voiced his current objections in opposition to the original order and may not now be heard to complain about its enforcement. Order affirmed, with costs. Greenblott, J. P., Kane, Mahoney, Main and Herlihy, JJ., concur.